118 F.3d 660
DEL MONTE DUNES AT MONTEREY, LTD., et al., Plaintiff-Appellee,v.CITY OF MONTEREY, Defendant-Appellant.DEL MONTE DUNES AT MONTEREY, LTD., and Monterey-Del MonteDunes Corporation, Plaintiffs-Appellants,v.CITY OF MONTEREY, Defendant-Appellee.
Nos. 94-16248, 94-16313.
United States Court of Appeals, Ninth Circuit.
June 26, 1997.

1
Before: WALLACE and LEAVY, Circuit Judges, and BAIRD,* District Judge.


2
Prior report:   95 F.3d 1422.


3
The petition for rehearing is granted.  No further briefing is required.  The parties shall be prepared to argue, for no more than 20 minutes per side, the following issue:


4
Whether the jury, rather than the judge, can decide if the City of Monterey's actions substantially advanced a public purpose.  (See part IIIB. of our opinion.)


5
Arguments shall be held in San Fransisco on August 6, 1997, at 10:00 a.m.  The parties shall direct any further questions to the Clerk of the Court.



*
 Honorable Lourdes G. Baird, United States District Judge, Central District of California, sitting by designation